COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                              NO. 02-13-00463-CV


LATRICIA SMITH AND ALL OTHER                                         APPELLANT
OCCUPANTS OF 4024 SOUTHERN
CHARM COURT, ARLINGTON, TX
76016

                                         V.

BANK OF AMERICA, N.A.                                                  APPELLEE


                                     ------------

          FROM COUNTY COURT AT LAW NO. 1 OF TARRANT COUNTY
                    TRIAL COURT NO. 2013-001982-1

                                    ------------

              MEMORANDUM OPINION1 AND JUDGMENT
                                    ------------

      On September 5, 2014, we notified appellant that her brief had not been

filed as required by Texas Rule of Appellate Procedure 38.6(a). See Tex. R.

App. P. 38.6(a). We stated we could dismiss the appeal for want of prosecution

unless appellant or any party desiring to continue this appeal filed with the court


      1
       See Tex. R. App. P. 47.4.
within ten days a response showing grounds for continuing the appeal. See Tex.

R. App. P. 42.3. We have not received any response.

      Because appellant’s brief has not been filed, we dismiss the appeal for

want of prosecution. See Tex. R. App. P. 38.8(a), 42.3(b), 43.2(f).

      Appellant shall pay all costs of this appeal, for which let execution issue.

                                                   PER CURIAM

PANEL: GARDNER, WALKER, and MCCOY, JJ.

DELIVERED: October 9, 2014




                                    2